DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendments of 10 September 2020 and 26 July 2022 have been entered in full.  Claims 8-13 are amended in the Response of 26 July 2022.
Claims 1-19 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, drawn to a method for treating a subject presenting with disease cells comprising administering to the subject a combination of a SIRPαFc protein and a CD38 antibody, in the reply filed on 26 July 2022 is acknowledged.
It is noted that in the Restriction requirement of 26 May 2022, the inclusion of claim 13 in the claim listing for Group II was a typographical error made by the Examiner. Claim 13 is directed to a method and is already included with Group I.  Therefore, the claim listing for Group II is claims 14-19.
 Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 July 2022.
Claims 1-13 are under consideration in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
1.	The disclosure is objected to because of the following informalities: 
1a.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 8, [0039]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
2.	Claims 1, 4, 5, 10, and 13 are objected to because of the following informalities:  
2a.	Claims 1, 4, 5, and 13 recite the acronym “SIRPαFc” without first defining what it represents in the independent claim.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  
2b.	In claims 4 and 5, the phrase “SEQ ID No.” should recite “SEQ ID NO:”.
2c.	In claims 4 and 5, the SIRPαFc is a protein amino acid sequence, not a sequence identifier.  Thus, for clarity, in line 2 of each claim, after “comprises”, the phrase “the amino acid sequence of” should be inserted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 3-5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3a.	Claims 4, 5, and 13 recite the limitation "SIRPαFc drug" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claims.  Claim 1, from which claims 4, 5, and 13 depend, recites “SIRPαFc protein”.  Please note that this issue could be overcome by amending claims 4, 5, and 13 to recite, for example, “SIRPαFc protein 
3b.	Claim 3 contains the trademark/trade name DARZALEX.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific CD38 antibody and, accordingly, the identification/description is indefinite.
3c.	Claim 13 provides for the use of a CD38 antibody (see line 2), but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced (see MPEP §2173.05(q)).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 11 recites the method according to claim 10, wherein the cancer is a lymphoma selected from a Hodgkin’s lymphoma, both indolent and aggressive non-Hodgkin’s lymphoma, Burkitt’s lymphoma, and follicular lymphoma (small cell and large cell).  Claim 12 recites the method according to claim 10, wherein the cancer is a myeloma selected from multiple myeloma, giant cell myeloma, heavy-chain myeloma, and light chain or Bence-Jones myeloma.  However, claim 10, from which claims 11 and 12 depend, recites the method according to claim 9, wherein the disease cells are cells of a cancer type selected from acute lymphocytic leukemia (ALL); acute myeloid leukemia (AML); chronic lymphocytic leukemia (CLL); chronic myelogenous leukemia (CML); myeloproliferative disorder/neoplasm (MPDS); and myelodysplastic syndrome.  Thus, claim 10 clearly limits the cancer (type).  Claims 11 and 12 do not further limit the cancer types recited in claim 10 and are in improper dependent form.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Please note that this issue could be overcome by amending claim 11 to recite, for example, “The method according to claim 9 [10], wherein the blood cancer cell is a lymphoma…”.  Likewise, claim 12 could be amended to recite, for example, “The method according to claim 9 [10], wherein the blood cancer cell is a myeloma…”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-5 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating CD47+ or CD47+/CD38+ cancer in a subject comprising administering to the subject a combination of SIRPαFc fusion protein and a CD38 antibody, does not reasonably provide enablement for a method for treating a subject presenting with disease cells comprising administering to the subject a combination of a SIRPα protein and CD38 antibody.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Claim 1 is directed to a method for treating a subject presenting with disease cells comprising administering to the subject a combination of a SIRPαFc protein and a CD38 antibody.
	The specification of the instant application teaches that the present disclosure provides methods, uses, combinations and kits useful for treating subjects that present with disease cells that have a CD47+ phenotype (page 3, [0017]).  The specification also discloses that there is provided the use of a SIRPαFc in combination with a CD38 antibody for the treatment of a subject presenting with CD47+ disease cells, such as cancer cells and especially cancer cells that have a CD47+/CD38+ phenotype (page 2, [009]).  The specification teaches that the SIRPαFc fusion protein, SIRPαG4 potentiates the efficacy of daratumumab in hematological xenograft tumor models (pages 16-17, [0076-0079]; Figures 1-2).
Instant claims 1-5 and 13 are broadly directed to treating a subject presenting with any disease cells.  However, there are no methods or working examples in the specification that indicate all possible diseases and conditions are amenable to treatment with a SIRPαfusion protein and CD38 antibody.  The specification does not identify any other diseases other than cancers that comprise CD47+ or CD47+/CD38+ cells and a large quantity of experimentation would be required of the skilled artisan to administer a SIRPαfusion protein and CD38 antibody to subjects with all possible diseases and disorders and determine if the administered agents demonstrate a therapeutic effect.  One skilled in the art would not predict that the administration of a SIRPαfusion protein and CD38 antibody would treat all subjects that present with any type of disease or disorder.
Additionally, the state of the art at the time of filing teaches that CD47 is widely expressed and is involved in a variety of pathophysiological processes, including cardiovascular homeostasis, immune regulation, resistance of cells and tissues to stress, chronic diseases of aging, ischemic and hemorrhagic brain injury, spinal cord injury, autoimmune diseases, and bone homeostasis (Soto-Pantoja et al., Crit Rev Biochem Mol Biol 50(3): 212-230, 2015; abstract, page 226, bottom of column 2;; Zhang et al., Brain Res 1623: 74-80, 2015; page 78, column 1;; Murata et al. J Biochem 155(6): 335-344, 2014; page 339, column 2 through page 340).  Likewise, CD38 is expressed on lymphoid and myeloid cells and non-hematopoietic tissues and is involved with several conditions, such as systemic lupus erythematosus, type II diabetes, osteoporosis, HIV infection, inflammation, and brain injury (van de Donk et al. Immunol Rev 270: 95-112, 2016; page 97;; Peng et al. Brain Res 1678: 56-63, 2018; page 58, column 2 through page 59; Schneider et al., PLoS One 10(5): e0126007, 2015).  Therefore, in view of the relevant literature, it is clear that CD47 and CD38 are involved in a diverse number of diseases and conditions.  However, the instant specification does not disclose a nexus between the administration of a combination of a SIRPαfusion protein and CD38 antibody and the treatment of a plethora of diseases and disorders having CD47+ or CD47+/CD38+ disease cells.  There are no methods or working examples in the instant specification that indicate all possible diseases and disorders, even if CD47+ or CD47+/CD38+, can be treated by administration of a SIRPαfusion protein and CD38 antibody. The instant specification is only enabling for a method of treating a cancer comprising CD47+ or CD47+/CD38+ cells comprising administering to the subject a combination of SIRPαFc fusion protein and a CD38 antibody.  The disclosure in the specification is merely an invitation to the artisan to use the current invention as a starting point for further experimentation. For instance, undue experimentation would be required of the skilled artisan to determine the dosage, route of administration, and duration of treatment of a combination of SIRPαFc fusion protein and a CD38 antibody in order to treat all possible diseases or disorders (even if CD47+ or CD47+/CD38+). As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991). 
Due to the large quantity of experimentation necessary to treat all possible diseases or disorders presenting with disease cells by administration of a combination of SIRPαFc fusion protein and a CD38 antibody; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the state of the prior art (see discussion and cited references above); and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pons et al. (US 2017/0107270; cited on the PTO-892 of 26 May 2022) and as evidenced by Raedler, L.A. (Am Health Drug Benefits 9: 70-73, 2016).
Pons et al. teach signal regulatory protein α (SIRPα) polypeptides that comprise an Fc domain monomer linked to the N-terminus or C-terminus of the SIRPα polypeptides (pages 1-2, [0003]).  Pons et al. state that the polypeptide construct binds CD47 (abstract; page 3, [0005]). Pons et al. disclose methods of treating an individual having a disease or disorder associated with SIRPα or CD47 activity comprising administering to the individual the disclosed SIRPαFc polypeptide (page 3, [0009]; pages 54-55, [0273]).  Pons et al. indicate that the disease or disorder is a cancer, wherein the cancer is selected from solid tumor, hematological cancer, acute myeloid leukemia, chronic lymphocytic leukemia, chronic myeloid leukemia, acute lymphoblastic leukemia, non-Hodgkin’s lymphoma, Hodgkin lymphoma, and multiple myeloma, meeting the limitations of instant claims 7-12 (page 4, [0009], column 2; page 60, [0324]). Pons et al. teach that the method further comprises administering at least one additional agent, wherein the additional agent is an antibody that targets cancer cells expressing CD38 (page 4, [0009], column 2; page 56, [0282]).  Pons et al. continue to state that the antibody is an anti-CD38 antibody or daratumumab (page 4, [0009], column 2; page 5, [0009], column 1; page 56, [0282]; page 57, [0285]). Regarding instant claim 3, it is noted that Darzalex is known in the prior art as the brand name for marketed daratumumab, as evidenced by Raedler, L.A. (page 70, title and column 2, 3rd full paragraph; see also instant specification page 2, [008]).  Pons et al. disclose that the antibody may be administered after the administration of the polypeptide, meeting the limitations of claim 13 (page 55, [0276]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


7.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pons et al. (US 2017/0107270; cited on the PTO-892 of 26 May 2022) and Uger et al. (US 2015/0329616; cited on the IDS of 26 July 2022), as evidenced by Raedler, L.A. (Am Health Drug Benefits 9: 70-73, 2016).
Pons et al. teach signal regulatory protein α (SIRPα) polypeptides that comprise an Fc domain monomer linked to the N-terminus or C-terminus of the SIRPα polypeptides (pages 1-2, [0003]).  Pons et al. state that the polypeptide construct binds CD47 (abstract; page 3, [0005]). Pons et al. disclose methods of treating an individual having a disease or disorder associated with SIRPα or CD47 activity comprising administering to the individual the disclosed SIRPαFc polypeptide (page 3, [0009]; pages 54-55, [0273]).  Pons et al. indicate that the disease or disorder is a cancer, wherein the cancer is selected from solid tumor, hematological cancer, acute myeloid leukemia, chronic lymphocytic leukemia, chronic myeloid leukemia, acute lymphoblastic leukemia, non-Hodgkin’s lymphoma, Hodgkin lymphoma, and multiple myeloma, meeting the limitations of instant claims 7-12 (page 4, [0009], column 2; page 60, [0324]). Pons et al. teach that the method further comprises administering at least one additional agent, wherein the additional agent is an antibody that targets cancer cells expressing CD38 (page 4, [0009], column 2; page 56, [0282]).  Pons et al. continue to state that the antibody is an anti-CD38 antibody or daratumumab (page 4, [0009], column 2; page 5, [0009], column 1; page 56, [0282]; page 57, [0285]). Regarding instant claim 3, it is noted that Darzalex is known in the prior art as the brand name for marketed daratumumab, as evidenced by Raedler, L.A. (page 70, title and column 2, 3rd full paragraph; see also instant specification page 2, [008]).  Pons et al. disclose that the antibody may be administered after the administration of the polypeptide, meeting the limitations of claim 13 (page 55, [0276]).
	Pons et al. do not teach the administered SIRPαFc protein comprises the amino acid sequence of SEQ ID NOs: 6 or 7, as recited in instant claims 4 and 5.
Uger et al. teach a SIRPαFc fusion protein that binds and inhibits CD47 (page 1, [0004-0008]; page 5, [0038]).  The SIRPαFc amino acid sequence of SEQ ID NO: 26 of Uger et al. is 100% identical to the SIRPαFc amino acid sequence of SEQ ID NO: 6 of the instant application, meeting the limitations of instant claim 4 (see sequence alignment attached to the instant Office Action as Appendix A; see also Uger et al. page 4, [0034]).  Uger et al. also teach a SIRPαFc amino acid sequence of SEQ ID NO: 3 or 25 that is 100% identical to the SIRPαFc amino acid sequence of SEQ ID NO: 7 of the instant application, meeting the limitations of instant claim 5 (see sequence alignment attached to the instant Office Action as Appendix B; see also Uger et al. page 4, [0032-0033]).  Uger et al. disclose a method for treating a subject presenting with CD47+ disease cells, the method comprising administering to the subject an amount of the SIRPαFc fusion protein effective to inhibit the growth and/or proliferation of the disease cells (page 1, [0009]).  Uger et al. indicate that the CD47+ disease cells include CD47+ cancer cells, such as liquid and solid tumors (page 6, [0052-0055]).  Uger et al. continue to state that that the SIRPαFc fusion protein may be used to treat hematological cancers (page 6, [0052]).  Uger et al. disclose that the SIRPαFc fusion protein may be administered alone or in combination with any other agent useful in the treatment of the targeted indication (page 6, [0056]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of treating an individual having a disease or disorder associated with SIRPα or CD47 activity comprising administering to the individual a SIRPαFc polypeptide as taught by Pons et al. by substituting the SIRPαFc polypeptide of Pons et al. for the SIRPαFc polypeptide of Uger et al. The person of ordinary skill in the art would have been motivated to make that modification and would have expected success because CD47 and SIRPα are involved in the etiology of cancer and the SIRPαFc fusion protein of Uger et al. also binds and inhibits CD47 (page 1, [0004-0008]; page 5, [0038]).  Furthermore, the substitution of one known element for another yields predictable results and the person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely not the product of innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.



8.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grosveld et al. (US 2017/0081407) and Uger et al. (US 2015/0329616; cited on the IDS of 26 July 2022), as evidenced by Raedler, L.A. (Am Health Drug Benefits 9: 70-73, 2016).
Grosveld et al. teach the development and characterization of a series of antibody molecules that bind to human CD47 and block CD47-SIRPα interaction (page 1, [0007]).  Grosveld et al. disclose that the anti-CD47 antibody can be used to treat a CD47+ hematological cancer or a solid tumor (page 1, [0004-0005]; page 4, [0052-0053).  Specifically, Grosveld et al. indicate that the hematological cancer is selected from acute lymphoblastic leukemia (ALL), acute myelogenous leukemia (AML), non-Hodgkin lymphoma, Burkitt’s lymphoma, chronic lymphocytic leukemia (CLL), chronic myelogenous leukemia (CML), and multiple myeloma, among others (page 4, [0052-0053]; page 20, [0187, 0189]).  Grosveld et al. state that the methods of the invention include administering the anti-CD47 antibody in combination with an opsonizing antibody, wherein the opsonizing antibody is an anti-CD38 antibody (page 21, [0195-0196]).  Grosveld et al. teach that the anti-CD38 antibody is daratumumab (page 22, [1099]).  Grosveld et al. also state that the delivery of one treatment is still occurring when the delivery of the second begins, or the delivery of one treatment ends before the delivery of the other treatment begins (page 21, [0192]). Grosveld et al. disclose that an anti-CD47 antibody and daratumumab act synergistically to reduce tumor burden in a murine xenograft model of multiple myeloma (page 2, [0013]; page 26, Example 6; Figure 16). Regarding instant claim 3, it is noted that Darzalex is known in the prior art as the brand name for the marketed anti-CD38 antibody, daratumumab, as evidenced by Raedler, L.A. (page 70, title and column 2, 3rd full paragraph; see also instant specification page 2, [008]).  
Grosveld et al. do not teach that the administered agent that binds CD47 is a SIRPαFc protein or that the SIRPαFc protein comprises the amino acid sequences of instant SEQ ID NOs: 6 and 7.
Uger et al. teach a SIRPαFc fusion protein that binds and inhibits CD47 (page 1, [0004-0008]; page 5, [0038]).  The SIRPαFc amino acid sequence of SEQ ID NO: 26 of Uger et al. is 100% identical to the SIRPαFc amino acid sequence of SEQ ID NO: 6 of the instant application, meeting the limitations of instant claim 4 (see sequence alignment attached to the instant Office Action as Appendix A; see also Uger et al. page 4, [0034]).  Uger et al. also teach a SIRPαFc amino acid sequence of SEQ ID NO: 3 or 25 that is 100% identical to the SIRPαFc amino acid sequence of SEQ ID NO: 7 of the instant application, meeting the limitations of instant claim 5 (see sequence alignment attached to the instant Office Action as Appendix B; see also Uger et al. page 4, [0032-0033]).  Uger et al. disclose a method for treating a subject presenting with CD47+ disease cells, the method comprising administering to the subject an amount of the SIRPαFc fusion protein effective to inhibit the growth and/or proliferation of the disease cells (page 1, [0009]).  Uger et al. indicate that the CD47+ disease cells include CD47+ cancer cells, such as liquid and solid tumors (page 6, [0052-0055]).  Uger et al. continue to state that that the SIRPαFc fusion protein may be used to treat hematological cancers, such as leukemia, lymphoma, and myeloma, meeting the limitations of claim 9 (page 6, [0052]).  Uger et al. teach that leukemia may be acute lymphocytic leukemia (ALL), acute myeloid leukemia (AML), chronic lymphocytic leukemia (CLL), chronic myelogenous leukemia (CML), myeloproliferative disorder/neoplasm (MPDS), and myelodysplastic syndrome (MDS), meeting the limitations of claim 10 (page 6, [0052]).  Uger et al. disclose that lymphoma may refer to a Hodgkin’s lymphoma, both indolent and aggressive non-Hodgkin’s lymphoma, Burkitt’s lymphoma, and follicular lymphoma (small cell and large cell), meeting the limitations of instant claim 11 (page 6, [0052]).  Uger et al. teach that the myeloma is a multiple myeloma, giant cell myeloma, heavy-chain myeloma, and light chain or Bence-Jones myeloma, meeting the limitations of claim 12 (page 6, [0052]).  Uger et al. disclose that the SIRPαFc fusion protein may be administered alone or in combination with any other agent useful in the treatment of the targeted indication (page 6, [0056]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of treating cancer cells with elevated CD47+ expression comprising administering an anti-CD47 antibody and anti-CD38 antibody, daratumumab, as taught by Grosveld et al. by substituting the anti-CD47 antibody of Grosveld et al. for the SIRPαFc protein of Uger et al. The person of ordinary skill in the art would have been motivated to make modification because (i) high cell expression level of CD47 is associated with different cancers and the interaction between CD47 and SIRPα, an inhibitory protein on macrophages, prevents phagocytosis of CD47-expressing cells (Grosveld et al., page 1, [0003-0004]); and (ii) the SIRPαFc fusion protein inhibits the CD47/SIRPα axis, but does not bind to red blood cells and cause hemoagglutination (Uger et al., page 1, [0004-0005]).  The person of ordinary skill in the art reasonably would have expected success because the SIRPαFc protein of Uger et al. is also a CD47 inhibitor that treats the same patient populations as disclosed in Grosveld et al.  Furthermore, the substitution of one known element for another yields predictable results and the person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely not the product of innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


9.	Claims 1-3 and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,969,789 in view of Grosveld et al. (US 2017/0081407) and as evidenced by Raedler, L.A. (Am Health Drug Benefits 9: 70-73, 2016).
	Instant claim 1 is directed to a method for treating a subject presenting with disease cells comprising administering to the subject a combination of a SIRPαFc protein and a CD38 antibody.
	Meanwhile, claim 1 of the ‘789 patent, for example, recites a human SIRPa fusion protein that inhibits the growth and/or proliferation of a CD47+ disease cell, wherein the SIRPα fusion protein comprises SEQ ID NO: 25.  Claim 2 of the ‘789 patent recites a pharmaceutical composition comprising a pharmaceutically acceptable carrier and an amount of a fusion protein according to claim 1 effective to inhibit the growth or proliferation of a CD47+ disease cell. It is noted that the amino acid sequence of SEQ ID NO: 7 recited in instant claim 5 is 100% identical to the amino acid sequence of SEQ ID NO: 25 of the ‘789 patent (see sequence alignment attached to the instant Office Action as Appendix C).
	However, the claims of the ‘789 patent do not recite a combination of SIRPα fusion protein and a CD38 antibody.  The claims also do not recite treating a subject presenting with disease cells.
	First, although the claims of the instant application are directed to a method of treating a subject presenting with disease cells (and the patented claims are directed to a product), the specification of the ‘789 patent teaches treating a subject presenting with a CD47+ disease cell a composition comprising a pharmaceutically acceptable carrier and an amount of the SIRPαFc fusion protein (column 2, lines 32-37).  The specification of ‘789 also states the use of the SIRPαFc fusion protein to treat cancer or any other disease in which CD47+ disease cells are present (column 2, lines 38-53).  “Obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound” (Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company, 611 F.3d 1381, 1387 95 USPQ2d 1797 (Fed. Cir. 2010); 611 F.3d at 1386).
Second, Grosveld et al. teach the development and characterization of a series of antibody molecules that bind to human CD47 and block CD47-SIRPα interaction (page 1, [0007]).  Grosveld et al. disclose that the anti-CD47 antibody can be used to treat a CD47+ hematological cancer or a solid tumor (page 1, [0004-0005]; page 4, [0052-0053).  Specifically, Grosveld et al. indicate that the hematological cancer is selected from acute lymphoblastic leukemia (ALL), acute myelogenous leukemia (AML), non-Hodgkin lymphoma, Burkitt’s lymphoma, chronic lymphocytic leukemia (CLL), chronic myelogenous leukemia (CML), and multiple myeloma, among others (page 4, [0052-0053]; page 20, [0187, 0189]).  Grosveld et al. state that the methods of the invention include administering the anti-CD47 antibody in combination with an opsonizing antibody, wherein the opsonizing antibody is an anti-CD38 antibody (page 21, [0195-0196]).  Grosveld et al. teach that the anti-CD38 antibody is daratumumab (page 22, [1099]).  Grosveld et al. also state that the delivery of one treatment is still occurring when the delivery of the second begins, or the delivery of one treatment ends before the delivery of the other treatment begins (page 21, [0192]). Grosveld et al. disclose that an anti-CD47 antibody and daratumumab act synergistically to reduce tumor burden in a murine xenograft model of multiple myeloma (page 2, [0013]; page 26, Example 6; Figure 16). Regarding instant claim 3, it is noted that Darzalex is known in the prior art as the brand name for the marketed anti-CD38 antibody, daratumumab, as evidenced by Raedler, L.A. (page 70, title and column 2, 3rd full paragraph; see also instant specification page 2, [008]).  
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the human SIRPα fusion protein that inhibits the growth and/or proliferation of a CD47+ disease cell	of the ‘789 claims by administering the human SIRPα fusion protein with the anti-CD38 antibody, daratumumb, as taught by Grosveld et al. The person of ordinary skill in the art would have been motivated to make that modification because (i) high cell expression level of CD47 is associated with different cancers and the interaction between CD47 and SIRPα, an inhibitory protein on macrophages, prevents phagocytosis of CD47-expressing cells (Grosveld et al., page 1, [0003-0004]).  One skilled in the art also would have been motivated to make that modification to enhance the anti-cancer therapeutic efficacy of the human SIRPα fusion protein.  The person of ordinary skill in the art reasonably would have expected success because the SIRPαFc fusion protein of the ‘789 claims treats the same patient populations as disclosed in Grosveld et al. and Grosveld et al. teach a different CD47 inhibitor and daratumumab act synergistically to reduce tumor burden in a murine xenograft model of multiple myeloma (Grosveld et al., page 2, [0013]; page 26, Example 6; Figure 16).


10.	Claims 1-4 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,906,954 in view of in view of Grosveld et al. (US 2017/0081407) and as evidenced by Raedler, L.A. (Am Health Drug Benefits 9: 70-73, 2016).
	Instant claim 1 is directed to a method for treating a subject presenting with disease cells comprising administering to the subject a combination of a SIRPαFc protein and a CD38 antibody.
	Meanwhile, claim 1 of the ‘954 patent recites a human SIRPα fusion protein that inhibits the growth and/or proliferation of a CD47+ disease cell, wherein the SIRPα fusion protein comprises SEQ ID NO: 26.  Claim 3 recites a pharmaceutical composition comprising a pharmaceutically acceptable carrier and an amount of a fusion protein according to claim 1 effective to inhibit the growth or proliferation of a CD47+ disease cell.  It is noted that the amino acid sequence of SEQ ID NO: 6 of instant claim 4 is 100% identical to the amino acid sequence of SEQ ID NO: 26 of the ‘954 patent (see sequence alignment attached to the instant Office Action as Appendix D).
	However, the claims of the ‘954 patent do not recite a combination of SIRPα fusion protein and a CD38 antibody.  The claims also do not recite treating a subject presenting with disease cells.
	First, although the claims of the instant application are directed to a method of treating a subject presenting with disease cells (and the patented claims are directed to a product), the specification of the ‘954 patent teaches treating a subject presenting with a CD47+ disease cell a composition comprising a pharmaceutically acceptable carrier and an amount of the SIRPαFc fusion protein (column 2, lines 34-39).  The specification of ‘954 also states the use of the SIRPαFc fusion protein to treat cancer or any other disease in which CD47+ disease cells are present (column 2, lines 50-55).  “Obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound” (Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company, 611 F.3d 1381, 1387 95 USPQ2d 1797 (Fed. Cir. 2010); 611 F.3d at 1386).
Second, Grosveld et al. teach the development and characterization of a series of antibody molecules that bind to human CD47 and block CD47-SIRPα interaction (page 1, [0007]).  Grosveld et al. disclose that the anti-CD47 antibody can be used to treat a CD47+ hematological cancer or a solid tumor (page 1, [0004-0005]; page 4, [0052-0053).  Specifically, Grosveld et al. indicate that the hematological cancer is selected from acute lymphoblastic leukemia (ALL), acute myelogenous leukemia (AML), non-Hodgkin lymphoma, Burkitt’s lymphoma, chronic lymphocytic leukemia (CLL), chronic myelogenous leukemia (CML), and multiple myeloma, among others (page 4, [0052-0053]; page 20, [0187, 0189]).  Grosveld et al. state that the methods of the invention include administering the anti-CD47 antibody in combination with an opsonizing antibody, wherein the opsonizing antibody is an anti-CD38 antibody (page 21, [0195-0196]).  Grosveld et al. teach that the anti-CD38 antibody is daratumumab (page 22, [1099]).  Grosveld et al. also state that the delivery of one treatment is still occurring when the delivery of the second begins, or the delivery of one treatment ends before the delivery of the other treatment begins (page 21, [0192]). Grosveld et al. disclose that an anti-CD47 antibody and daratumumab act synergistically to reduce tumor burden in a murine xenograft model of multiple myeloma (page 2, [0013]; page 26, Example 6; Figure 16). Regarding instant claim 3, it is noted that Darzalex is known in the prior art as the brand name for the marketed anti-CD38 antibody, daratumumab, as evidenced by Raedler, L.A. (page 70, title and column 2, 3rd full paragraph; see also instant specification page 2, [008]).  
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the human SIRPα fusion protein that inhibits the growth and/or proliferation of a CD47+ disease cell	of the ‘954 claims by administering the human SIRPα fusion protein with the anti-CD38 antibody, daratumumb, as taught by Grosveld et al. The person of ordinary skill in the art would have been motivated to make that modification because (i) high cell expression level of CD47 is associated with different cancers and the interaction between CD47 and SIRPα, an inhibitory protein on macrophages, prevents phagocytosis of CD47-expressing cells (Grosveld et al., page 1, [0003-0004]).  One skilled in the art also would have been motivated to make that modification to enhance the anti-cancer therapeutic efficacy of the human SIRPα fusion protein.  The person of ordinary skill in the art reasonably would have expected success because the SIRPαFc fusion protein of the ‘954 claims treats the same patient populations as disclosed in Grosveld et al. and Grosveld et al. teach a different CD47 inhibitor and daratumumab act synergistically to reduce tumor burden in a murine xenograft model of multiple myeloma (Grosveld et al., page 2, [0013]; page 26, Example 6; Figure 16).
11.	Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-55 of copending Application No. 17/133,489 in view of Grosveld et al. (US 2017/0081407) and as evidenced by Raedler, L.A. (Am Health Drug Benefits 9: 70-73, 2016). 
	Instant claim 1 is directed to a method for treating a subject presenting with disease cells comprising administering to the subject a combination of a SIRPαFc protein and a CD38 antibody.  Instant claims 6-8 recite that the disease cells are cancer cells, and wherein the cancer cells are blood cancer cells or solid tumor cells. Instant claim 9 recites that the blood cancer is a leukemia, a lymphoma, or a myeloma.
	Meanwhile, claim 24 of the ‘489 application recites a method of inhibiting growth or proliferation of CD47+ disease cells comprising administering to a subject with CD47+ disease cells a combination of an anti-cancer agent and a fusion protein, said fusion protein (SIRPaFc) having a human SIRPα IgV domain fused to an immunoglobulin constant region polypeptide Fc, wherein human SIRPα IgV domain and the SIRPαFc fusion protein bind CD47.  Claim 25 recites that the CD47+ disease cells are CD47+ cancer cells.  Claim 26 recites that the disease cells are CD47+ hematological cancer cells.  Claim 27 recites that the CD47+ hematological cancer is a leukemia, a lymphoma, a multiple myeloma, or a myelodysplastic syndrome. Claim 29 recites that the cancer is a solid tumor.  Claim 30 recites that the CD47+ cancer cells are melanoma cells.  Claim 46 of the ‘489 application recites that the anti-cancer agent is an anti-cancer antibody.  It is noted that the SIRPαFc amino acid sequence of SEQ ID NO: 6, as recited in instant claim 4 is 100% identical to the human SIRPαFc protein amino acid comprising the amino acid sequence of SEQ ID NO: 26, as recited in claim 39 of the ‘489 application.  Likewise, the SIRPαFc amino acid sequence of SEQ ID NO: 7, as recited in instant claim 5 is 100% identical to the human SIRPαFc protein amino acid comprising the amino acid sequence of SEQ ID NO: 25, as recited in claim 38 of the ‘489 patent.  
However, the claims of the ‘489 application do not recite a combination of SIRPα fusion protein and a CD38 antibody (such as daratumumab).  
	Grosveld et al. teach the development and characterization of a series of antibody molecules that bind to human CD47 and block CD47-SIRPα interaction (page 1, [0007]).  Grosveld et al. disclose that the anti-CD47 antibody can be used to treat a CD47+ hematological cancer or a solid tumor (page 1, [0004-0005]; page 4, [0052-0053).  Specifically, Grosveld et al. indicate that the hematological cancer is selected from acute lymphoblastic leukemia (ALL), acute myelogenous leukemia (AML), non-Hodgkin lymphoma, Burkitt’s lymphoma, chronic lymphocytic leukemia (CLL), chronic myelogenous leukemia (CML), and multiple myeloma, among others (page 4, [0052-0053]; page 20, [0187, 0189]).  Grosveld et al. state that the methods of the invention include administering the anti-CD47 antibody in combination with an opsonizing antibody, wherein the opsonizing antibody is an anti-CD38 antibody (page 21, [0195-0196]).  Grosveld et al. teach that the anti-CD38 antibody is daratumumab (page 22, [1099]).  Grosveld et al. also state that the delivery of one treatment is still occurring when the delivery of the second begins, or the delivery of one treatment ends before the delivery of the other treatment begins (page 21, [0192]). Grosveld et al. disclose that an anti-CD47 antibody and daratumumab act synergistically to reduce tumor burden in a murine xenograft model of multiple myeloma (page 2, [0013]; page 26, Example 6; Figure 16). Regarding instant claim 3, it is noted that Darzalex is known in the prior art as the brand name for the marketed anti-CD38 antibody, daratumumab, as evidenced by Raedler, L.A. (page 70, title and column 2, 3rd full paragraph; see also instant specification page 2, [008]).  
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of inhibiting growth or proliferation of CD47+ disease cells comprising administering an anti-cancer agent and a human SIRPα fusion protein of the ‘489 claims by administering the human SIRPα fusion protein with the anti-CD38 antibody, daratumumb, as taught by Grosveld et al. The person of ordinary skill in the art would have been motivated to make that modification because (i) high cell expression level of CD47 is associated with different cancers and the interaction between CD47 and SIRPα, an inhibitory protein on macrophages, prevents phagocytosis of CD47-expressing cells (Grosveld et al., page 1, [0003-0004]).  One skilled in the art also would have been motivated to make that modification to enhance the anti-cancer therapeutic efficacy of the human SIRPα fusion protein.  The person of ordinary skill in the art reasonably would have expected success because the SIRPαFc fusion protein of the ‘489 claims treats the same patient populations as disclosed in Grosveld et al. and Grosveld et al. teach a different CD47 inhibitor and daratumumab act synergistically to reduce tumor burden in a murine xenograft model of multiple myeloma (Grosveld et al., page 2, [0013]; page 26, Example 6; Figure 16).
This is a provisional nonstatutory double patenting rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Wong et al. Clin Lymphoma Myeloma Leukemia 15(11): 635-645, 2015 (review of CD38 and CD38 antibodies)



References for daratumumab:

De Weers et al. U.S. Patent 7,829,673, and as evidenced by Otten et al. US 2019/0233533 (pages 5-6, [0080])

 De Weers et al. J Immunol 186: 1840-1848, 2011



References teaching only SIRPαFc fusion protein, TTI-621, and in vivo activity:

Johnson et al. J Clin Oncol 35(7) Supplement: 112, March 2017

Lin et al. Cancer Res 77(13 Suppl): 2646, 2017

Viller et al. Haematologica 101(Suppl 1): 568, 2016


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
02 September 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647    


Appendix A
Qy= instant SEQ ID NO: 6
Db= SEQ ID NO: 26 of Uger et al. (US 2015/0329616)

; Sequence 26, Application US/14653165
; Publication No. US20150329616A1
; GENERAL INFORMATION
;  APPLICANT: Trillium Therapeutics Inc.
;  APPLICANT:Uger, Robert Adam
;  APPLICANT:Slavova-Petrova, Penka Slavtcheva
;  APPLICANT:Pang, Xinli
;  TITLE OF INVENTION: Treatment of CD47+ Disease Cells with SIRP Alpha-Fc Fusions
;  FILE REFERENCE: NROR.P0303US
;  CURRENT APPLICATION NUMBER: US/14/653,165
;  CURRENT FILING DATE: 2015-06-17
;  PRIOR APPLICATION NUMBER: PCT/CA2013/001046
;  PRIOR FILING DATE: 2013-12-16
;  PRIOR APPLICATION NUMBER: 61/738,008
;  PRIOR FILING DATE: 2012-12-17
; SEQ ID NO 26
;  LENGTH: 347
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-653-165-26

  Query Match             100.0%;  Score 1848;  DB 14;  Length 347;
  Best Local Similarity   100.0%;  
  Matches  347;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60

Qy         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSES 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSES 120

Qy        121 KYGPPCPPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KYGPPCPPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVD 180

Qy        181 GVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAK 240

Qy        241 GQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 300

Qy        301 DGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 347
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 347
 
Appendix B
Qy= instant SEQ ID NO: 7
Db= SEQ ID NO: 3 of Uger et al. (US 2015/0329616)


Sequence 3, Application US/14653165
; Publication No. US20150329616A1
; GENERAL INFORMATION
;  APPLICANT: Trillium Therapeutics Inc.
;  APPLICANT:Uger, Robert Adam
;  APPLICANT:Slavova-Petrova, Penka Slavtcheva
;  APPLICANT:Pang, Xinli
;  TITLE OF INVENTION: Treatment of CD47+ Disease Cells with SIRP Alpha-Fc Fusions
;  FILE REFERENCE: NROR.P0303US
;  CURRENT APPLICATION NUMBER: US/14/653,165
;  CURRENT FILING DATE: 2015-06-17
;  PRIOR APPLICATION NUMBER: PCT/CA2013/001046
;  PRIOR FILING DATE: 2013-12-16
;  PRIOR APPLICATION NUMBER: 61/738,008
;  PRIOR FILING DATE: 2012-12-17
; SEQ ID NO 3
;  LENGTH: 345
;  TYPE: PRT
;  ORGANISM: Homo sapiens

  Query Match             100.0%;  Score 1842;  DB 14;  Length 345;
  Best Local Similarity   100.0%;  
  Matches  345;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60

Qy         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSDK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSDK 120

Qy        121 THTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 THTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGV 180

Qy        181 EVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQ 240

Qy        241 PREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDG 300

Qy        301 SFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 345
              |||||||||||||||||||||||||||||||||||||||||||||
Db        301 SFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 345                                                                                                                                                                                        
Appendix C
Qy= instant SEQ ID NO: 7
Db= SEQ ID NO: 25 of U.S. Patent 9,969,789

; Sequence 25, Application US/14653165
; Patent No. 9969789
; GENERAL INFORMATION
;  APPLICANT: Trillium Therapeutics Inc.
;  APPLICANT:Uger, Robert Adam
;  APPLICANT:Slavova-Petrova, Penka Slavtcheva
;  APPLICANT:Pang, Xinli
;  TITLE OF INVENTION: Treatment of CD47+ Disease Cells with SIRP Alpha-Fc Fusions
;  FILE REFERENCE: NROR.P0303US
;  CURRENT APPLICATION NUMBER: US/14/653,165
;  CURRENT FILING DATE: 2015-06-17
;  PRIOR APPLICATION NUMBER: PCT/CA2013/001046
;  PRIOR FILING DATE: 2013-12-16
;  PRIOR APPLICATION NUMBER: 61/738,008
;  PRIOR FILING DATE: 2012-12-17
;  LENGTH: 345
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-653-165-25

  Query Match             100.0%;  Score 1842;  DB 11;  Length 345;
  Best Local Similarity   100.0%;  
  Matches  345;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60

Qy         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSDK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSDK 120

Qy        121 THTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 THTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGV 180

Qy        181 EVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQ 240

Qy        241 PREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDG 300

Qy        301 SFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 345
              |||||||||||||||||||||||||||||||||||||||||||||
Db        301 SFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 345

Appendix D
Qy= instant SEQ ID NO: 6
Db= SEQ ID NO: 26 of U.S. Patent 10,906,954


US-15-962-540-26
; Sequence 26, Application US/15962540
; Patent No. 10906954
; GENERAL INFORMATION
;  APPLICANT: Trillium Therapeutics Inc.
;  TITLE OF INVENTION: Treatment of CD47+ Disease Cells with SIRP Alpha-Fc Fusions
;  FILE REFERENCE: NROR.P0303US.C1
;  CURRENT APPLICATION NUMBER: US/15/962,540
;  CURRENT FILING DATE: 2018-04-25
;  PRIOR APPLICATION NUMBER: US 14/653,165
;  PRIOR FILING DATE: 2015-06-17
;  PRIOR APPLICATION NUMBER: PCT/CA2013/001046
;  PRIOR FILING DATE: 2013-12-16
;  PRIOR APPLICATION NUMBER: 61/738,008
;  PRIOR FILING DATE: 2012-12-17
; SEQ ID NO 26
;  LENGTH: 347
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-962-540-26

  Query Match             100.0%;  Score 1848;  DB 3;  Length 347;
  Best Local Similarity   100.0%;  
  Matches  347;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60

Qy         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSES 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSES 120

Qy        121 KYGPPCPPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KYGPPCPPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVD 180

Qy        181 GVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAK 240

Qy        241 GQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 300

Qy        301 DGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 347
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 347